Citation Nr: 0631554	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  00-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed migraine 
headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from September 1979 
to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the RO.  

The Board remanded this case in April 2001, December 2003, 
January 2005 and September 2005 for further evidentiary 
development.  



FINDING OF FACT

The veteran is not shown to suffer from migraine headaches 
due to any event or incident of his period of active 
service.  



CONCLUSION OF LAW

The veteran is not shown to have migraine headaches due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The veteran must also be notified to submit all 
evidence in his possession, what specific evidence he is to 
provide, and what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notices provided in November 2001, 
April 2004, and January 2005 fulfill the provisions of 38 
U.S.C.A. § 5103(a), save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disorder on appeal.  That 
failure is harmless because the preponderance of the 
evidence is against the veteran's claim, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  

The record shows that the veteran has attended VA 
examinations scheduled in connection with his claim.  

The veteran did not receive any 38 U.S.C.A. § 5103(a) notice 
prior to the rating decision from which this appeal 
originates.  See generally, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that the rating 
decision, statement of the case, and supplemental statements 
of the case on file (particularly those issued after the 
38 U.S.C.A. § 5103(a) notice letters) collectively informed 
him of the information and evidence necessary to 
substantiate a claim for service connection.  See generally, 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).  As already noted, he was collectively provided with 
38 U.S.C.A. § 5103(a) notice in November 2001, April 2004, 
and January 2005 correspondences.  

The Board finds that no further notice is needed to comply 
with 38 U.S.C.A. § 5103(a), and that the failure to provide 
the veteran with full 38 U.S.C.A. § 5103(a) notice prior to 
the adjudication from which this appeal arises did not 
affect the essential fairness of the adjudication.  The 
prior adjudication was not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran 
has not alleged or shown prejudice from any error in the 
timing or content of the 38 U.S.C.A. § 5103(a) notices.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  


Factual background

The service medical records show that the veteran was seen 
several times for complaints of headaches, which were 
typically attributed to conditions such as heat exhaustion 
and viral illness.  

In October 1982, the veteran was seen by an individual 
holding the rank of "SP/4" for complaints of headaches and a 
sore throat; the aidman diagnosed sore throat and migraine 
headaches.  

In July 1984, the veteran reported "migraine" headaches to 
an aidman, who referred him to a physician; the physician 
noted the absence of aura associated with the headaches and 
diagnosed clinical sinusitis.  On follow up examination 
several days later, the same physician diagnosed resolving 
sinusitis; the physician did not indicate that the veteran 
had a migraine disorder.  

The October 1990 report of the veteran's examination for 
discharge is silent for any complaints or findings of 
headaches.  

Following the veteran's discharge from service, the record 
is silent for any reference to headaches until after August 
1998.  VA treatment records for August 1998 to April 2000 
document occasional complaints of headaches the veteran 
described as migrainous, which were at one point labeled as 
somatic.  The records show he was prescribed aspirin for the 
headaches.  The records also document treatment for various 
psychiatric disorders.  

The report of a January 1999 VA examination notes that the 
veteran reported experiencing migraine headaches since basic 
training; he stated that he was hospitalized for those 
headaches in service for several days.  He denied any 
associated aura.  

The examiner diagnosed history of daily headaches, which he 
concluded might represent common migraines or tension 
headaches.  

The report of an April 2002 VA examination noted complaints 
of headaches since service that the veteran reported were 
diagnosed as migraines.  Following examination of the 
veteran, the examiner diagnosed vascular headaches.  

The veteran attended a VA examination in July 2004.  The 
examiner noted that his review of the service medical 
records showed that the headaches in service were associated 
with systemic illness.  

With respect to the October 1982 notation that the headaches 
were migraines, the examiner noted that the entry was 
authored by a non-physician, and that there was no 
description of headache symptoms at the time consistent with 
a vascular headache of the migraine type.  

The examiner noted that the veteran currently complained of 
constant headaches, but did not describe any associated 
symptoms or quality of pain consistent with a vascular 
phenomenon.  The examiner found it significant that the 
veteran had a history of schizophrenia.  

Neurological examination was negative for any obvious 
deficits or abnormalities.  The examiner concluded that the 
veteran's headaches were more likely related to the 
diagnosed psychiatric disorder, and that there was no 
suggestion that the veteran actually experienced vascular 
headaches of the migraine type.  

The VA examiner indicated that he was requesting diagnostic 
studies to exclude any structural brain lesion or electrical 
abnormality of brain function.  

The record shows that the veteran thereafter underwent a 
brain Magnetic Resonance Imaging study, and an 
electroencephalogram in August 2004.  Both studies were 
unremarkable.

In a November 2005 addendum, the July 2004 examiner 
indicated that there was no convincing evidence of any 
neurologic headache condition in the claims file.  He noted 
that the headaches in service were attributed to underlying 
illnesses such as sinus infections, and also that the 
diagnostic studies he ordered for August 2004 did not 
demonstrate any abnormalities.  

The examiner concluded that the veteran did not suffer from 
a separate and distinct migraine syndrome, given the normal 
examination and unremarkable diagnostic studies.  

He concluded that the service medical records did not 
contain a credible description of a migraine headache, 
noting that the headaches were labeled as migrainous by the 
aidman apparently because of their intensity, despite being 
clearly associated with conditions other than a migraine 
headache disorder.  

The veteran attended a VA examination in February 2006.  The 
examiner again noted that his review of the claims file 
showed that the headaches in service were all associated 
with underlying illnesses such as sinus infections.  The 
examiner also noted the veteran's history of schizophrenia.  

The veteran complained of frequent headaches, but was vague 
in his description.  Neurological examination was normal.  
The examiner concluded that there was no clear evidence of a 
migraine syndrome in the veteran's medical records or 
history, and that examination of the veteran was normal.  

The examiner diagnosed headaches, nonspecific in nature.  He 
concluded that it would be purely speculative to attribute 
the headaches to any specific cause, but that he believed 
they might be a component of the veteran's schizophrenia.  
He explained that the unusual description of the headaches, 
and the nonconformity of the headaches with any known 
classification of headaches, suggested that they were 
associated with the schizophrenia.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence of an organic disease of the nervous 
system may be presumed if manifested to a compensable degree 
within one year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Although in service the veteran occasionally complained of 
headaches, with one exception, the headaches arose in 
connection with an underlying acute illness, and were not 
identified as a separately diagnosed or chronic disorder.  

While an aidman in October 1982 diagnosed "migraine" 
headaches, the Board points out that the aidman was not a 
physician.  

More importantly, the record reflects that the veteran 
sought treatment later in service for "migraine" headaches, 
at which time a physician noted the absence of symptoms 
including an associated aura, and did not conclude that the 
veteran had migraine headaches; the physician instead 
determined that the illness presented was sinusitis, 
consistent with the veteran's pattern of developing headache 
symptoms in association with an underlying acute illness.  
The remainder of the service medical records are silent for 
any diagnosis of migraines.  

The post-service record is silent for any diagnosis of 
migraine headaches.  The VA treatment records document the 
veteran's description of the headaches as migrainous, but 
his treating physicians did not conclude that they were, in 
fact, migraines, and instead suggested at one point that the 
headaches were somatic in nature.  

The January 1999 VA examiner diagnosed the veteran with 
headaches by history only, and did not diagnose a current 
migraine headache disorder.  The April 2002 examiner 
diagnosed vascular headaches, but also did not conclude that 
the veteran's headaches were migrainous.  Nor did the 
examiner suggest that any headaches were related to service.  

The examiner who conducted the July 2004 and February 2006 
examinations concluded that each headache the veteran had in 
service was associated with a systemic illness; that the 
October 1982 diagnosis of migraines was made by someone not 
qualified to render the diagnosis, and was not, in any event 
supported by reported symptoms at the time; that the veteran 
currently did not report complaints consistent with 
migraines; and that any headaches the veteran did have were 
more likely related to nonservice-connected psychiatric 
illness.  The examiner ordered testing to determine if there 
was a physical basis for the headaches, and that testing was 
negative.  

In essence, the only person to diagnose the veteran with 
migraines was an aidman in service, who apparently did so 
based on the reported intensity of the headaches, rather 
than on the symptoms typically associated with such 
headaches.  

The July 1984 service physician did not diagnose the 
veteran's headaches as migrainous, and none of the veteran's 
VA treating or examining physicians have diagnosed a current 
migraine headache disorder.  

While the April 2002 examiner concluded that the veteran did 
have a vascular headache disorder, the February 2006 
examiner, after reviewing all of the evidence, including the 
opinion of the April 2002 examiner, concluded that the 
veteran had, at most, non-specific headaches.  In July 2004, 
he specifically indicated that the veteran did not have a 
vascular headache disorder.  

In short, there is no post-service medical evidence of a 
migraine headache disorder.  The only evidence supportive of 
the veteran's claim consists of his statements to the effect 
that he experiences migraines.  

As a layperson, however, his statements as to medical 
diagnosis do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In sum, there is no competent evidence of a current migraine 
headache disorder.  Without competent evidence demonstrating 
a current migraine disorder, the benefit sought on appeal 
cannot be granted.  The claim is denied.  38 U.S.C.A. 
§ 5107.  



ORDER

Service connection for migraine headaches is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


